United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Bethesda, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1350
Issued: November 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 17, 2012 appellant filed a timely appeal from a May 14, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration
without conducting a merit review. The Board docketed the appeal as No. 12-1350.
By decision dated June 2, 2011, OWCP reduced appellant’s compensation, effective
June 5, 2011, based on his capacity to earn wages in the constructed position of desk clerk. On
October 28, 2011 and February 10, 2012 appellant requested reconsideration and presented
arguments that the June 2, 2011 wage-earning capacity decision was in error because additional
medical conditions were not considered.1 He submitted medical evidence and copies of
correspondence. This included reports dated June 15 and June 24, 2010 in which Drs. Brian
Dearing and James Storey, Board-certified cardiologists, discussed appellant’s medical condition
and diagnosed asymptomatic complete heart block, hypertension, history of asthma, history of
stroke and abnormal lipids. In a June 17, 2011 report, Dr. Nazaneen Grant, a Board-certified
otolaryngologist, noted a history of difficulty breathing and diagnosed vocal cord dysfunction.
In treatment notes dated June 23, 2011 to January 13, 2012, Dr. Matthew Jaeger, Board-certified
1

Appellant had initially requested reconsideration on June 21, 2011 and submitted additional medical evidence.
On July 22, 2011 he withdrew the request.

in family medicine, provided examination findings and diagnosed increased lipids, asthma and
hypertension. Thereafter, OWCP issued its May 14, 2012 decision denying appellant’s request
for reconsideration without conducting a merit review of the claim.
The Board has duly reviewed the matter and finds that the case is not in posture for a
decision. As noted, OWCP issued a formal decision on appellant’s wage-earning capacity on
June 2, 2011. Board precedent and OWCP’s procedures direct the claims examiner to consider
the criteria for modification when a claimant requests resumption of compensation for total wage
loss.2 While appellant used the term reconsideration in his requests, he argued that the June 2,
2011 decision was in error and submitted additional medical evidence.3 The Board finds that
OWCP should have adjudicated the issue of modification of the wage-earning capacity
determination.4 The Board will therefore remand the case to OWCP for proper adjudication, to
be followed by an appropriate merit decision to preserve appellant’s appeal rights.

2

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(a)
(December 1995) (if a formal decision on loss of wage-earning capacity is issued, the rating should be left in lace
unless the claimant requests resumption of compensation for total wage loss, in which instance OWCP will need to
evaluate the request according to the customary criteria for modifying a formal loss of wage-earning capacity
determination).
3

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see Federal (FECA) Procedure Manual, id. at Chapter 2.814.11
(October 2009).
4

F.B., Docket No. 09-99 (issued July 21, 2010).

2

IT IS HEREBY ORDERED THAT the May 14, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: November 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

